DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment 
1- The amendment filed on 08/15/2022 has been entered and fully considered. Claims 1-11 remain pending in the application, where the independent claims have been amended.

Response to Arguments
2- Examiner has considered Applicant’s proposed amendments and their corresponding remarks, such as relative to the 112(f) claim interpretation of the pending claims as set forth in the non-final office action mailed on 3/14/2022. Examiner invites respectfully Applicant to review and consider MPEP 2181 Sect. I.A.

3- Examiner also thanks Applicant for helping with the non-statutory double patenting issue, by accepting to eventually file a TD should the application reach an allowability status. 

4- Moreover, Applicant’s amendments and their corresponding arguments, with respect to the rejection of the pending claims under 35 USC 102 and 103 have been fully considered and are persuasive.  
Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground of rejection is made in view of Hickman and Hickman in view of Garcia or Proksch, in view of Hara et al. (JP H10206437).

Claim Interpretation - 35 USC § 112
5- The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6- This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Computing device in claims 6, 10. (See MPEP 2181 Sect. I.A.)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
6- The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7- Claims 1-11 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims from Wilson et al. (US Application: 17/488320 and U.S. PGPUB 2022/0018786) in view of Hara et al. (JP H10206437). Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application merely inconsequentially rephrase the scope of Wilson, reorder its claims and or limitations within the claims.
This is a provisional non-statutory double patenting rejection.
Claims of Application 16588710
Claims of Application 17/488320
Amended 6 and 1. A system, and its method of use of claim 1, for determining a characteristic related to a layered-material strip, the system comprising a source of directed collimated light; a holder configured for adjusting an angle between the directed light and a normal to the layered-material strip and for determining the angle; a mount configured for holding the layered-material strip; a position-sensitive light detector configured for receiving the directed light as reflected from the layered-material strip  at a first temperature and at a second temperature different from said first temperature, and for determining a first position and a second position different from said first -3-Appl. No. 16/588,710 COE-801C position corresponding, respectively, to said first and second temperatures*, where the light is received; and a computing device configured for based, at least in part. on the determined angle and on first and second determined reception positions taken respectively at a first and at a second temperature, calculating a deflection induced into the layered- material strip  wherein the change in position between where the first and second reflected light are received is used in calculating the deflection of the material, and based, at least in part, on the calculated induced deflection, which is used to determine the stress introduced into the material by the temperature change*, determining a characteristic related to the layered-material strip.

11 and 5 …wherein the determined characteristic is selected from the group consisting of: a Young’s modulus of a material in the layered-material strip, a coefficient of thermal expansion of a material in the layered-material strip. a thickness of a material in the layered-material strip. and a difference between the first and second temperatures


*The different measurements performed at different temperatures is found obvious over prior art such as Hara et al. (used in the 35 USC 103 rejection herein).








7, 2. …wherein the layered-material strip comprises a first layer of steel and a second layer of a metal selected from the group consisting of brass and copper.  



4. The method for determining a characteristic related to a layered-material strip of claim 1 wherein determining the angle comprises setting the angle, the setting based. at least in part, on a sensitivity threshold for the calculated induced deflection.



8, 3. …wherein the source of collimated light is a laser.


9 The system for determining a characteristic related to a layered-material strip of claim 6 wherein the mount is selected from the group consisting of: a kinematic mount and a gimbal mount.

10. The system for determining a characteristic related to a layered-material strip of claim 6 further comprising: a vibration-isolation device.
10 and 1. A system, and its method of use of claim 1, for determining a stress induced by a process, the system comprising a source of directed collimated light; a holder configured for adjusting an angle between the directed light and a normal to a target and for determining the angle; a mount configured for removably and replaceably holding the target; a position-sensitive light detector configured for receiving the directed light as reflected from the target and for determining a position where the light is received; and a computing device configured for: based, at least in part, on the determined angle and on two determined reception positions, one determined from the target before processing and one determined from the target after processing, calculating a deflection induced into the processed target; and based, at least in part, on the calculated induced deflection, calculating a stress induced by the process into the processed target.


Stress measurement is construed as an obvious characteristic to be calculated using light beam deviation and the calculation of the Young’s moduli.
















12. The system for determining a stress induced by a process of claim 10 wherein the target is a layered-material strip comprising a first layer of steel and a second layer of a metal selected from the group consisting of: brass and copper.


4. The method for determining a stress induced by a first process of claim 1 wherein determining the angle comprises setting the angle, the setting based, at least in part, on a sensitivity threshold for the calculated induced deflection.





11, 3. … wherein the source of collimated light is a laser.


13. The system for determining a stress induced by a process of claim 10 wherein the mount is selected from the group consisting of: a kinematic mount and a gimbal mount.


15. The system for determining a stress induced by a process of claim 10 further comprising: a vibration-isolation device.



Claim Rejections - 35 USC § 103
8- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9- Claims 1, 3-6, 8, 11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hickman in view of Hara et al. (JP H10206437).
 
As to amended claim 6, 1 and claims 11, 5, Hickman teaches a system, and its method of use, for determining a characteristic related to a layered-material strip (Figs. 2-17 and Abstract; multilayer cantilever as shown in Figs. 16 and ¶ 40 for ex.), the system comprising: a source of directed collimated light (Figs. 2, 9, 14, 17; Laser beam is used); a holder configured for adjusting an angle between the directed light and a normal to the layered-material strip and for determining the angle; a mount configured for holding the layered-material strip (Figs. 2, 9, 14D, 17 for ex.; the cantilever is mounted on a translation stage/holder. The relative angle between the normal to the cantilever and the laser beam is variable with the laser/PD mounts); a position-sensitive light detector configured for receiving the directed light as reflected from the layered-material strip and for determining a position where the light is received (Fig. 2 for ex.; PD on a 4D stage); and a computing device (PC) configured for based, at least in part, on the determined angle and on first and second determined reception positions taken respectively at a first and at a second temperature, calculating a deflection induced into the layered-material strip (¶ 54 for ex.; measuring two positions related to the cantilever in a upward and a downward positions, necessarily at first and second temperatures, which can have the same or different values), and based, at least in part, on the calculated induced deflection. determining a characteristic related to the layered-material strip and (Claims 11, 5) wherein the determined characteristic is selected from the group consisting of: a Youngs modulus of a material in the layered-material strip, a coefficient of thermal expansion of a material in the layered-material strip. a thickness of a material in the layered-material strip. and a difference between the first and second temperatures (Figs. 4-8, ¶ 23, 29-33, 49-52, 54, 59-60 and 63-65 for ex.; stress values are calculated based on the deflection. Young’s moduli are used in the Stoney’s formulas).  
	Hickman does not teach receiving the directed light as reflected from the layered-material strip at a first temperature and at a second temperature different from said first temperature, and determining a first position and a second position different from said first position corresponding, respectively, to said first and second temperatures, and the calculated induced deflection is used to determine the stress introduced into the material by the temperature change, even though one with ordinary skill in the art would have found it obvious that Hickman’s different measurements, which are performed at different times, would likely occur with the material strip being at different temperatures since no thermal control is explicitly or suggestively, used by Hickman’s system. And even if a thermal control were used, it is physically unlikely, due to the microscopic chaotic vibrations of the material molecules, to take the light deflection measurements at two times where the material is exactly at the same temperatures.
	Moreover, and to enforce the rejection, one PHOSITA can consider Hara, which in the similar field of endeavor of measuring light deflection from a cantilever, discloses a system to measure surface shape/temperature distribution (Abstract and Figs. 1-6), wherein the direction (angle) of cantilever (45) varies in relation to its varying temperature, in addition to other parameters (Abstract) and wherein the deflection of a light beam (from 46 to 47) reflected off the cantilever is measured at different temperatures (Abstract, ¶ 13-15; and p. 2 last parag.).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Hickman in view of Hara’s suggestions so that receiving the directed light as reflected from the layered-material strip at a first temperature and at a second temperature different from said first temperature, and determining a first position and a second position different from said first position corresponding, respectively, to said first and second temperatures, and the calculated induced deflection is used to determine the stress introduced into the material by the temperature change, with the advantage of effectively characterizing the thermal effect on the material.

As to claims 8 and 3, the combination of Hickman and Hara teaches the system for determining a characteristic related to a layered-material strip of claim 6  and the method for determining a characteristic related to a layered-material strip of claim 1.
Moreover, Hickman teaches wherein the source of collimated light is a laser (Figs. 2, 9, 14, 17, ¶ 16, 22 for ex.).  

As to claim 4, the combination of Hickman and Hara teaches the method for determining a characteristic related to a layered-material strip of claim 1.
Moreover, Hickman teaches wherein determining the angle comprises setting the angle (Fig. 2; angle ), the setting based, at least in part, on a sensitivity threshold for the calculated induced deflection (adjusting the Laser and PD so that the laser beam impacts the PD surface).

10- Claims 2, 7 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hickman and Hara in view of Garcia et al. (PGPUB No. 2006/0058607).

As to claims 7 and 2, the combination of Hickman and Hara teaches the system for determining a characteristic related to a layered-material strip of claim 6  and the method for determining a characteristic related to a layered-material strip of claim 1.
The combination does not teach wherein the layered-material strip comprises a first layer of steel and a second layer of a metal selected from the group consisting of brass and copper.  
Garcia in a similar field of endeavor teaches a microscopic mechanical analyzer (Abstract) wherein a cantilever is made from steel alloys and/or copper ( ¶ 17 and Claim 37 for ex.), which will suggest to one with ordinary skill in the art to make the cantilever of Hickman from steel and copper for its respective layers with stiffness considerations (See MPEP 2143 Sect. I. B-D).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Hickman and Hara in view of Garcia’s suggestions so that the layered-material strip comprises a first layer of steel and a second layer of a metal selected from the group consisting of brass and copper, with the advantage taught by Garcia of effectively choosing a cantilever with the appropriate stiffness (¶ 17).
- 20 -Attorney Docket: COE-801C 11- Claims 9-10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hickman and Hara in view of Proksch et al. (PGPUB No. 2014/0223612).

As to claims 9-10, the combination of Hickman and Hara teaches the system for determining a characteristic related to a layered-material strip of claim 6  and the method for determining a characteristic related to a layered-material strip of claim 1.
	The combination does not teach expressly wherein the mount is selected from the group consisting of: a kinematic mount and a gimbal mount; (Claim 10) the system further comprising: a vibration-isolation device.
	However, in a similar field of endeavor, Proksch  teaches a modular AFM (Abstract and Figs. 1-10) using optical means for alignment (¶ 68 for ex.) and wherein the mount is selected from the group consisting of: a kinematic mount and a gimbal mount (¶ 31, 68); and the system further comprising: a vibration-isolation device (¶ 109).

Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Hickman and Hara in view of Proksch’s suggestions so that the mount is selected from the group consisting of: a kinematic mount and a gimbal mount; the system further comprising: a vibration-isolation device, with the advantage taught by Porksch of effectively eliminating acoustic or vibration noise in the measurements (¶ 109).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886